



Exhibit 10.84




Baker Hughes Company Stock Option Award Agreement For [●] (“Participant”)


1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Baker Hughes Company 2017
Long-Term Incentive Plan (the “Plan”).


2.Grant of Option. The Committee of Baker Hughes Company (the “Company”) has
granted this Option (the “Option”) to the individual named in this Award
Agreement (the “Participant”) on [●] (the “Grant Date”). The Option entitles the
Participant to purchase from the Company [●] shares of Class A common stock of
the Company, par value $0.0001 per share (“Share”) for a price per Share of $[●]
(the “Exercise Price”) in accordance with the terms of this Award, the Plan,
country specific addendums and any rules and procedures adopted by the
Committee. The Option is a Non-Qualified Stock Option.


3.Exercisability and Expiration Date. Except as set forth below, one-third of
the number of Shares subject to the Option, as reflected in the Participant’s
Plan account maintained by Fidelity Stock Plan Services will become exercisable
on each of the first, second and third anniversaries of the Grant Date (each, an
“Exercisable Date”) (such that on the third anniversary of the Grant Date, the
Option will be exercisable in full) but (except as specified below) only if the
Participant has been continuously employed by the Company or one of its
Subsidiaries to through such applicable Exercisable Date. The Option is
exercisable in installments in accordance with the foregoing vesting schedule
with the Exercise Price payable at the time of exercise. To the extent not
exercised, exercisable installments will be cumulative and may be exercised in
whole or in part until the Option terminates. The Option shall expire on [●]
(the “Expiration Date”). The Option shall be immediately cancelled upon
termination of employment, except as follows:


a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Subsidiaries terminates as a result of the
Participant’s death, then the Option shall become immediately exercisable, and
the Option shall expire on the Expiration Date.


b.    Involuntary Termination Without Cause Following a Change in Control. If
the Participant’s employment with the Company or any of its Subsidiaries, or any
of their successors, terminates due to an Involuntary Termination without Cause
during the 12-month period following a Change in Control, the Option shall
become immediately exercisable, and the Option shall expire on the Expiration
Date. For purposes of this Award Agreement, “Change in Control” means (A) a
Change in Control as defined in the Plan or (B) the date a majority of members
of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election, in each case if the
transaction or event also constitutes a “change in ownership,” “change in
effective control,” or a “change in the ownership of a substantial portion of
the Company’s assets” for purposes of section 409A of the Internal Revenue Code
of 1986, as amended and the Department of Treasury rules and regulations issued
thereunder. For purposes of this Award Agreement, “Involuntary Termination”
means the termination of employment of the Participant (i) because the
Participant’s position is eliminated, (ii) because the Participant and the
Company, any of its Subsidiaries or, upon or following a Change in Control, any
of their successors, agree to the Participant's resignation of his or her
position at the request of the Company, any of its


 



--------------------------------------------------------------------------------




Subsidiaries or, upon or following a Change in Control, any of their successors,
or (iii) because the Company, any of its Subsidiaries or, upon or following a
Change in Control, any of their successors, terminates the employment of the
Participant without Cause. For purposes of this Award Agreement, an “Involuntary
Termination” does not include (i) a termination of employment for Cause, (ii)
the Participant’s death or Total Disability or retirement or (v) a voluntary
termination of employment by the Participant.


c.    Employment Termination Less Than One Year After Grant Date. Except as
specified in paragraph c of this Section 4, If the Participant’s employment with
the Company or any of its Subsidiaries terminates for any reason other than
death, Total Disability or due to transfer to a successor employer before the
first anniversary of the Grant Date, then the Option, whether or not exercisable
on the date of termination, shall immediately expire upon such termination.


d.    Employment Termination, Eligibility for Retirement or Occurrence of Total
Disability More Than One Year After Grant Date. If, on or after the first
anniversary of the Grant Date, the Participant incurs an Involuntary Termination
without Cause, or the Participant meets the age and service requirements
specified in (i) below, then the Exercisable Dates and Expiration Date shall be
automatically adjusted as provided below (subject to any rules adopted by the
Committee):


(i)    Termination/Eligibility for Retirement, or Termination for Total
Disability. If (A) the Participant attains at least age 60 while still employed
by the Company or a Subsidiary and completes 5 or more years of continuous
service with the Company and any of its Subsidiaries, or (B) the Participant’s
employment with the Company or any of its Subsidiaries terminates as a result of
a Total Disability, then any the Option shall become immediately exercisable in
full and the Option shall remain exercisable until the Expiration Date. For
purposes of this Award Agreement, “Total Disability” means the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 month, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Company or any of its Subsidiaries.


(ii)    Involuntary Termination Without Cause. If the Participant incurs an
Involuntary Termination without Cause, then the Pro-Rata Portion (as defined
below) of the Shares subject to the Option shall become immediately exercisable
and the Option shall remain exercisable for 12 months following the date of
termination. The Option, to the extent not exercisable, shall immediately
expire. For purposes of this Award, the “Pro- Rata Portion” shall mean the total
number of Shares subject to the Option multiplied by a fraction, the numerator
of which is the total number of complete months which have elapsed between the
Grant Date and the date of termination and the denominator of which is the total
number of months between the Grant Date and the last Exercisable Date, less the
number of Shares with respect to which the Option previously became exercisable.


(iii)    Termination Due to Other Reasons. If the Participant’s employment with
the Company or any of its Subsidiaries terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in


 



--------------------------------------------------------------------------------




accordance with rules and procedures adopted by the Committee, then then the
Option, whether or not exercisable on the date of termination, shall immediately
expire.


4.Transfers. For the avoidance of doubt, transfer of employment among the
Company or any of its Subsidiaries to the Company or any of its Subsidiaries
shall not constitute a termination of employment for purposes of this Award.


5.
Method of Exercise.



a.    Notice and Manner of Exercise. The Participant may exercise some or all of
the Option, to the extent then exercisable, by giving the Company notice of the
number of Shares with respect the Option is to be exercised either in writing or
by such other means as shall be acceptable to the Company. At or before issuance
by the Company of the Shares to the Participant pursuant to the Option exercise,
the Participant shall, to the extent permitted by applicable statutes and
regulations, make payment of the Exercise Price in any form of legal
consideration that may be acceptable to the Company, including, without
limitation, (i) in cash or by certified or bank check at the time the Option is
exercised; (ii) by delivery of Shares having a Fair Market Value equal to the
aggregate Exercise Price at the time of exercise; (iii) through a “cashless
exercise program” established with a broker; (iv) by reduction in the number of
Shares otherwise deliverable upon exercise of the Option with a Fair Market
Value equal to the aggregate Exercise Price at the time of exercise; or (v) by
any combination of the foregoing methods.


b.    Withholding Tax. As a condition to exercise of the Option, the Participant
shall pay to the Company or make arrangements satisfactory to the Company
regarding payment of any federal, state, local or foreign taxes of any kind
required or permitted to be withheld with respect to the amount that becomes
includable in the gross income of the Participant as a result of the exercise.


c.    Delivery. Upon the receipt of all required payments from the Participant,
the Company thereupon shall, without additional expense to the Participant
(other than any transfer or issue taxes if the Company so elects), deliver to
the Participant by mail or otherwise at such place as the Participant may
request a certificate or certificates for such Shares, provided however, that
the date of issuance or delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable listing requirements of any national securities exchange and
requirements under any law or regulation applicable to the issuance or transfer
of such Shares.


6.Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate the Option
without the consent of the Participant. Also, the Option shall be null and void
to the extent the grant of Option or exercise thereof is prohibited under the
laws of the country of residence of the Participant.


7.Recoupment. Notwithstanding any other provision of this Award to the contrary,
the Option, any Shares received on exercise of the Option, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.




 



--------------------------------------------------------------------------------




8.Plan Terms. All terms used in this Award have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.


9.Data Privacy. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the stock options granted to awardees for all employees in the group consisting
of the Company and its Subsidiaries (the “Company Group”) worldwide. The data
administered and maintained by the Company includes information that may be
considered personal data, including the name of the awardee, the award granted
and the number of shares of stock subject to any stock option award (“Employee
Personal Data”). From time to time during the course of your employment in the
Company Group, the Company may transfer certain of your Employee Personal Data
to Subsidiaries as necessary for the purpose of implementation, administration
and management of your participation in the Plan (the “Purposes”), and the
Company and its Subsidiaries may each further transfer your Employee Personal
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (collectively, “Data Recipients”). The
countries to which your Employee Personal Data may be transferred may have data
protection standards that are different than those in your home country and that
offer a level of data protection that is less than that in your home country. In
accepting the award of the stock option set forth in the Agreement, you hereby
expressly acknowledge that you understand that from time to time during the
course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country. Further, in accepting
the award of the stock option set forth in the Agreement, you hereby expressly
affirm that you do not object, and you hereby expressly consent, to the transfer
of your Employee Personal Data by the Company to Data Recipients for the
Purposes from time to time during the course of your employment in the Company
Group.


10.Nontransferability. Except as specified in this Stock Option Award Agreement,
the Option and the Agreement are not transferable or assignable by you other
than by will or the laws of descent and distribution, and will be exercisable
during your lifetime only by you.


11.Entire Agreement. This Award, the Plan, country specific addendums, and the
rules and procedures adopted by the Committee, contain all of the provisions
applicable to the Option and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized Officer of the Company and delivered to the Participant.




By your acceptance of the Option, you agree that the Option is granted under,
governed by and
subject to the terms of the Plan and this Stock Option Agreement.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. A Prospectus
describing the Plan can be found on the Fidelity www.netbenefits.com website.
You may obtain a copy of the Plan Prospectus by requesting it from the Company.


 

